



COURT OF APPEAL FOR ONTARIO

CITATION: Wildlands League v. Ontario (Natural Resources and
    Forestry), 2016 ONCA 741

DATE: 20161011

DOCKET: C61016

Sharpe, LaForme and van Rensburg JJ.A.

BETWEEN

Wildlands League and Federation of Ontario
    Naturalists

Applicants 
    (Appellants)

and

Lieutenant Governor in Council and Minister of
    Natural Resources

Respondents 
    (Respondents in appeal)

Lara Tessaro and Anastasia M. Lintner, for the
    appellants

William Manuel and Sunil Mathai, for the respondents

Heard: April 19, 2016

On appeal from the order of the Divisional Court (Justices V. Jennifer Mackinnon, David L. Corbett and Thomas R. Lederer), dated May 28, 2015, with reasons reported at 2015 ONSC 2942, 338 O.A.C. 309.

van Rensburg J.A.:

A.

Overview

[1]

The appellants are not-for-profit environmental groups. They appeal,
    with leave of this court, a decision of the Divisional Court dismissing their
    challenge by judicial review to a regulation under the
Endangered Species
    Act, 2007
, S.O. 2007, c. 6 (the ESA or the Act). The ESA, which came
    into force June 30, 2008, is administered by the Ministry of Natural Resources
    and Forestry (referred to here as the MNR or the Ministry).

[2]

The focus of the judicial review application in the court below and on
    this appeal is on the
vires
of O. Reg. 176/13, a regulation that
    amended the General Regulation under the ESA, O. Reg. 242/08. The impugned
    regulation was made on May 15, 2013 and came into effect on July 1, 2013. The
    appellants seek an order setting aside the order of the Divisional Court and
    declaring the regulation
ultra vires
and of no force and effect.

[3]

The stated purposes of the ESA are to identify species at risk (SAR),
    to protect them and their habitats and to promote their recovery and
    stewardship. The ESA

sets out various prohibitions for activities
    affecting SAR and their habitats. The Act allows for exceptions to these
    prohibitions, including through the issuance of permits, through stewardship
    agreements with the Ministry and by regulation. The challenged regulation
    provides for 19 exemptions from the Acts prohibitions (including 14
    activity-based exemptions), subject to compliance with prescribed conditions.

[4]

The appellants have a number of concerns with the regulation. In
    essence, they believe that the MNR is trying to get out of the business of
    issuing permits, and that the protection of SAR, through the effective
    enforcement of the Act, will suffer as a result. The appellants, however,
    acknowledge that they are unable to challenge the wisdom or likely
    effectiveness of the regulation:
Katz Group Canada Inc. v. Ontario (Health
    and Long-Term Care)
,

2013 SCC 64, [2013] 3 S.C.R. 810, at para.
    28.
Katz Group
, which is the governing authority on the permissible
    scope of review of regulations, confirms that the courts review is limited to
    whether the regulation is
ultra vires
, or beyond the scope of the
    regulation-making authority under the enabling or parent statute: at para. 24.

[5]

In the Divisional Court the appellants challenged the
vires
of
    the regulation on two grounds. First, they argued that a mandatory condition
    precedent under s. 57(1) of the Act was not met before the regulation was
    promulgated. Section 57(1) requires that, where (as here) a proposed regulation
    would apply to an endangered or threatened species listed on the Species at
    Risk in Ontario List, and the Minister is of the opinion that the regulation
    is likely to jeopardize the survival of the species in Ontario or to have any
    other significant adverse effect on the species, the Minister is required to
    consult with an expert on the possible effects of the proposed regulation, and
    not to enact the regulation unless certain criteria are met. In this case, the
    MNR issued a Ministers Explanatory Note (the Explanatory Note), at the
    conclusion of which the Minister signified his opinion that the regulation was
    not likely to jeopardize the survival of the affected endangered or threatened
    species in Ontario or to have any other significant adverse effect on these SAR
    (the Ministers Determination). The appellants argued that, in arriving at
    the Ministers Determination, the Minister did not consider the effect of the
    proposed regulation on each individual endangered or threatened species, and
    therefore the statutory condition precedent was not met.

[6]

As a second ground, the appellants asserted that the purpose of the
    regulation was to save government and industry time and money, and that such
    purpose is inconsistent with the overarching purpose of the ESA, which is the
    protection and recovery of SAR. The appellants maintained that the regulation
    was
ultra vires
because it was not directed to the same purpose as its
    enabling statute.

[7]

The Divisional Court dismissed the judicial review application. Lederer
    J., for the court, held that the requirements of s. 57(1) were met. He stated
    that there was nothing to require the Minister to examine the impact of the
    proposed regulation on each species to which the regulation would apply,
    separately or independently, and that it was sufficient if there was a program,
    approach or other condition that, in the opinion of the Minister, demonstrated
    there will be no such jeopardy or risk of other significant adverse effects (at
    para. 35).

[8]

The Divisional Court held that the ESA sets out to protect biological
    diversity, while not forgetting societys concern for social, economic and
    cultural considerations (at para. 48). As such, this suggests something more
    balanced than the reliance on protection and restoration of species at risk as
    the singular purpose behind the
ESA
 (at para. 49). The impugned
    regulation is directed to balancing the protection and restoration of Species
    at Risk with the economics of the industries required to operate under the
    auspices of the
ESA
 and [t]he economic considerations brought to
    bear on the making of [the regulation] are not a peripheral purpose. They are a
    consideration which, pursuant to the
ESA
, is to be part of the efforts
    undertaken in acting to protect and restore species at risk (at paras. 51 and
    53). The Divisional Court therefore concluded that the regulation was
    authorized by the provisions of the ESA (at para. 51).

[9]

The appellants raise two main arguments on appeal. First, they say that
    the Divisional Court erred in holding that the statutory condition precedent in
    s. 57(1) of the Act was met by the Ministers Determination. The
    appellants contend that the Ministers Determination under s. 57(1) is subject
    to review for correctness, or in the alternative, for reasonableness. They say
    that the Divisional Court simply accepted that the Minister had given his
    opinion, without reviewing whether it was justified. In this regard, the
    appellants renew in this court their argument that the Minister failed to
    consider the potential impact of the regulation on each individual species, and
    state that the Divisional Court erred in accepting that the Minister could
    examine the impact of the regulation on all affected SAR collectively.

[10]

Second, the appellants contend that the Divisional Court erred in its
    conclusion that the regulation is consistent with the purpose of the Act. They
    say the purpose of the Act is to protect and enhance the recovery of SAR and
    not, as the court concluded, to balance such interests with economic interests.
    The appellants argue that the regulation is
ultra vires
because its
    purpose is to save government and industry time and money, and not to protect
    and recover SAR.

[11]

For the reasons that follow, I would dismiss the appeal. I agree with
    the result reached by the Divisional Court, and its conclusion that the
    impugned regulation is not
ultra vires
because of the failure to meet
    a prescribed statutory condition precedent. I also agree with the Divisional
    Court that the impugned regulation does not conflict with the purposes and
    objects of the Act. As I will explain, my analysis of the issues differs in
    certain respects from that of the court below.

[12]

It is unnecessary to repeat here the Divisional Courts comprehensive and
    detailed review of the relevant legislation and history of the regulation. For
    the purpose of these reasons, I will simply provide a general outline of the
    ESA, the regulation and the Explanatory Note, which contains the Ministers
    Determination in satisfaction of s. 57(1). I will review the parties positions
    on appeal, and then set out the applicable legal principles. I will then
    analyze the issues, referring, as necessary, to the reasons for decision of the
    Divisional Court, and explain why I would dismiss the appeal.

B.

Legislative Background

(1)

The
Endangered Species Act

[13]

The ESA replaced the former
Endangered Species Act
, R.S.O.
    1990, c. E.15, a statute that had been in place since 1971. The new Act
    constituted a departure from the former legislation. Under the 1971 Act, SAR
    were protected only through regulations made by the Lieutenant Governor in
    Council and to the extent prescribed by regulation. The former legislation, as
    of 2007, offered only limited protection for 43 of 176 species designated at risk.

[14]

The ESA, by contrast, required that a regulation be promulgated to list
    all species classified as extirpated (meaning still living but no longer in the
    wild in Ontario), endangered, threatened and of special concern (that may
    become threatened or endangered because of a combination of biological
    characteristics and identified threats): ss. 5(1) and 7(1). The Minister is
    required to add to the list any species so identified by the Committee on the
    Status of Species at Risk in Ontario, a body of independent scientists: ss.
    7(3), (4). Regulation 242/08 was first enacted in 2008 and has been amended
    from time to time, such that by 2013, 151 species were listed on the Species at
    Risk in Ontario List (SARO List) as endangered or threatened.

[15]

The new Act extended immediate protection to all species in Ontario on
    the SARO List. It also provided for habitat protection for certain species
    immediately and by certain fixed deadlines, and for general habitat protection
    for all endangered and threatened species, to commence on or before July 1,
    2013.

[16]

The stated purposes of the ESA, set out in s. 1, are:

1. To identify species at risk based on the best
    available scientific information, including information obtained from community
    knowledge and aboriginal traditional knowledge.

2. To protect species that are at risk and their
    habitats, and to promote the recovery of species that are at risk.

3. To promote stewardship activities to assist in the
    protection and recovery of species that are at risk.

[17]

The preamble to the Act states that the protection of SAR is to be done
    with appropriate regard to social, economic and cultural considerations, and
    stresses the importance of biological diversity and the need for global action
    to address the loss of species due to human activities. The preamble speaks of
    the need to protect SAR for future generations.

[18]

The Act prohibits the killing, harming, harassment, capture or taking of
    any member of any species listed as extirpated, endangered or threatened, and
    prohibits any trade or other commercial activity in such species, living or
    dead, including any part or thing derived from such species: s. 9(1). It
    prohibits the damage and destruction of the habitat of any species listed as
    threatened or endangered, and damage and destruction of the habitat of listed
    extirpated species which have been prescribed by regulation for habitat
    protection: s. 10(1). Violation of these prohibitions is an offence that can
    result in a fine, imprisonment or a compliance order: ss. 36, 40 and 41. The
    Act contains substantial enforcement powers, including the ability to inspect
    and search and to issue stop orders and habitat protection orders: ss. 21-35.

[19]

While the Act improves the protection of SAR, it also provides for
    greater flexibility than the previous legislation which prohibited, without
    exception, the wilful interference with and the killing of any species included
    in a regulation, or the destruction of its habitat: former Act, s. 5. The Act
    allows for exceptions to the prohibitions in ss. 9(1) and 10(1) through
    stewardship agreements (s. 16), permits (s. 17), other instruments (s. 18) and
    agreements and permits with aboriginal persons (s. 19). The ESA also authorizes
    the Lieutenant Governor in Council to make regulations, including regulations
    prescribing exemptions from subsection 9(1) or 10(1), subject to any
    conditions or restrictions prescribed by the regulations: s. 55(1)(b). The
    challenged regulation was made under this section.

[20]

Section 57 provides for certain conditions precedent before a regulation
    can be made under s. 55(1)(b). First, s. 57(1) provides that where a regulation
    is proposed to be made under s. 55(1) that would apply to a listed endangered
    or threatened species and the Minister is of the opinion that the regulation is
    likely to: jeopardize the survival of the species in Ontario; have any other
    significant adverse effect on the species; or result in a significant reduction
    in the number of members of the species that live in the wild in Ontario, then
    the Minister shall consult with a person who is considered by the Minister to
    be an expert on the possible effects of the proposed regulation on the species.

[21]

Where an expert is to be consulted in respect of a proposed regulation
    under s. 55(1)(b), s. 57(2) provides that the Minister is not to recommend the
    regulation nor is the regulation to be made unless: (1) the Minister is of the
    opinion that the regulation will not result in the species no longer living in
    the wild in Ontario; (2) the expert consulted by the Minister has submitted a
    written report on the possible effects of the proposed regulation on the species;
    and (3) the Minister has considered alternatives to the proposal for a
    regulation. The expert report must include the experts opinion as to whether
    the regulation will jeopardize the survival of the species in Ontario or have
    any other significant adverse effect on the species and, if so, whether the
    regulation will result in the species no longer living in the wild in Ontario.
    The Minister is also required to give notice of a proposed regulation on the
    Environmental Registry, which attaches a copy of the experts report and
    includes details of the opinion reached and alternatives considered by the
    Minister, the reasons for making the proposed regulation and steps that could
    be taken to minimize any adverse effects of the proposed regulation on individual
    members of the species.

[22]

In this case, the Minister did not consult with an expert on the
    possible effects of the proposed regulation. Despite the regulation affecting
    endangered and threatened species on the SARO List, the Minister concluded that
    the regulation was not likely to jeopardize the survival of any such species in
    Ontario or to have any other significant adverse effect on the species. By
    expressing this opinion, the Minister purported to fulfill the statutory
    condition precedent set out in s. 57(1).

(2)

The Challenged Regulation: O. Reg. 176/13

[23]

O. Reg. 176/13 was made May 15, 2013, amending Reg. 242/08, and came
    into effect July 1, 2013. The impetus for the regulation was to modernize the
    permitting and approvals process for the various statutes the MNR administers.
    The approach that was proposed and ultimately adopted classifies the proposed
    amendments into two categories: Rules in Regulation and Registration with
    Rules in Regulation. When the government was preparing to promulgate O. Reg.
    176/13, it posted notices explaining what was being considered to the
    Environmental Registry under the
Environmental Bill of Rights, 1993
,
    S.O. 1993, c. 28 (described in detail in the Divisional Courts reasons, at
    paras. 9-12).

[24]

The Ministers Explanatory Note provides the following summary and
    context for the regulation:

The Ministry of Natural Resources is modernizing its approval
    processes as part of a three-year Transformation Plan including these
    amendments to Ontario Regulation 242/08 under the [ESA]. The amendments would
    exempt a number of activities from a number of the prohibitions set out [in]
    subsections 9(1) and 10(1) of the ESA provided that conditions are met.
    Implementation of the proposed changes will increase administrative efficiency
    and reduce burdens on individuals and businesses engaged in activities that
    affect species at risk and their habitat while providing for the protection of
    species at risk. [Footnotes omitted.]

[25]

The regulation exempts certain activities from the prohibitions under ss. 9(1)
    and 10(1) of the Act. Rather than having to obtain a permit or enter into an
    agreement with the Ministry regarding prohibited activities, proponents who
    follow the requirements of the regulation are exempt from the prohibitions,
    provided they comply with all prescribed conditions.

[26]

The various exemptions are described under three headings in the
    Explanatory Note as follows:

Streamlined Approaches for New Activities
    that Include Actions that Assist in Protecting and Recovering a Species at Risk
:
    Bobolink and Eastern Meadowlark (s. 23.6); Barn Swallow (s. 23.5); Chimney
    Swift  Built Structures (s. 23.8); Butternut (s. 23.7); Aquatic Species (s.
    23.4); Ecosystem Activities (s. 23.11); Species Protection and Recovery (s.
    23.17); Safe Harbour Habitat (s. 23.16); and Human Health and Safety Activities
    (s. 23.18).

Administrative Efficiencies that Will
    have Low to No Risk to Species at Risk
: Possession for Science and
    Education (s. 23.15); Trapping Incidental Catch (s. 23.19); and Commercial
    Cultivation of Vascular Plants (s. 23.13).

Activities Already Approved or Planned
:
    Transition for Activities that are Approved or Planned, but not Completed or
    Operating (s. 23.13); Early Mineral Exploration (s. 23.10); Waterpower
    Operations (s. 23.12); Aggregate Operations (s. 23.14); Operation of a
    Wind Facility (s. 23.20); Drainage (s. 23.9); and Forest Operations (s. 23.1).

[27]

Each exemption in the regulation contains its own specific provisions,
    including conditions which must be complied with in order to meet the terms of
    the exemption. The exemptions contain the following common features:

1.

The identification or scoping of the activities to which the exemption
    applies;

2.

The exclusion of certain species from the exemption;

3.

The requirement for the person engaging in the exempted activity to
    register the activity on the MNR on-line Registry before engaging in anything
    that would be prohibited by the ESA;
[1]


4.

The requirement to prepare species-specific mitigation plans for each
    endangered or threatened species to be affected by the activities.
[2]
The plan is required to be prepared and updated by one or more persons with
    expertise in relation to the affected species;

5.

Prescribed mandatory conditions to minimize adverse effects on the SAR;

6.

The requirement to monitor and record the effectiveness of steps taken.

(3)

Compliance with s. 57

[28]

The Explanatory Note was prepared by staff at the MNR to demonstrate
    compliance with s. 57 of the ESA. It provides an overview and explanation of
    the various conditions, including those intended to minimize adverse effects on
    individual species or habitats, the exclusion of specific SAR from various
    exemptions and the scoping of activities covered by the exemptions. The
    Explanatory Note addresses each exemption in detail, identifying the particular
    risks to SAR that arise from the activity, and provides the rationale for the
    scope of activities covered by the exemption and the mandatory conditions
    imposed.

[29]

The Explanatory Note concludes with the following opinion of the MNR
    Species at Risk Branch:

Having considered the detailed provisions of the proposed
    regulation with respect to the requirements of section 57(1) of the ESA, MNR
    Species at Risk Branch advises the Minister that it is our opinion that the
    effect of the proposed regulation is not likely to jeopardize the survival of
    the affected endangered or threatened species in Ontario or to have any other
    significant adverse effect on these species at risk.

Therefore subsections 57(2) and (3) do not apply to this
    proposal, and the Minister may recommend the proposed regulation to the
    Lieutenant Governor for approval.

[30]

Directly following this recommendation, under the heading Ministers
    Opinion and Decision, the Minister states [h]aving considered section 57 of
    the
Endangered Species Act, 2007
and the information above, I approve
    the recommended course of action. Accordingly, the Minister determined that
    there was no need to consult with an expert pursuant to s. 57(1), and he
    recommended the regulation to the Lieutenant Governor in Council. This is the
    Ministers Determination.

C.

Issues on Appeal

[31]

There are two main issues on appeal: whether the Divisional Court erred
    in concluding that the statutory condition precedent for the regulation was
    met, and whether the court erred in concluding that the regulation is not
    inconsistent with the purposes and objects of the parent statute.

[32]

With respect to the first issue, the appellants assert that the
    Divisional Court erred in concluding that, in arriving at a decision under s.
    57(1), and thus purporting to fulfill the statutory condition precedent to the
    regulation, the Minister was not required to consider the effect of the
    regulation on each individual SAR. The appellants contend that the Ministers
    Determination is reviewable on a correctness or reasonableness standard, and
    that the Divisional Court erred in refusing to look behind the Ministers
    statement of his opinion.

[33]

As I will explain, it is unnecessary for the purpose of this appeal to
    attempt to define the outer limits of the reviewability of the Ministers
    Determination. Although the appellants, in support of their application for
    judicial review, had filed affidavits of experts on the Blandings turtle and
    American eel to the effect that the regulation would in fact have a significant
    adverse effect on these species, and that therefore the Ministers
    Determination was not correct or reasonable, by the time the matter came to
    court the appellants had narrowed the focus of their challenge. They
    specifically disclaimed that they were challenging the scientific, technical
    or factual merits of the Ministers opinion and stated instead that the
    Ministers Determination failed to identify or assess each species to which
    proposed regulatory exemptions would apply. They said that it is premature to
    review the reasonableness of any opinion of whether the regulation is likely to
    jeopardize the survival or have any other significant adverse effect on the
    species that it impacts (Applicants Factum in Divisional Court, at paras. 75
    and 89).

[34]

Accordingly, the scope of the application for judicial review that was
    ultimately pursued by the appellants in this court and the court below was quite
    narrow. The appellants argument regarding the statutory condition precedent
    issue was restricted to a single point: that the Minister was required to
    consider the effect of the proposed regulation on
each
SAR and failed
    to do so. It is in this limited sense that they argue that the Ministers
    Determination was based on an incorrect principle or test or was unreasonable.

[35]

The respondents (at least in this court) agree that the Minister was required
    to consider each individual SAR. What falls to be determined therefore is
    whether the evidence demonstrates that the Minister asked himself, and
    answered, the right question: that is, whether he was satisfied that the test
    under s. 57(1) would be met for each affected SAR.

[36]

On the second issue, the appellants argue that the Divisional Court
    erred in characterizing the purpose of the ESA as including economic and social
    factors. The appellants say that the regulation is
ultra vires
because
    the purpose of the Act is to preserve and protect SAR and the regulations
    purpose (which they say is to promote administrative efficiency and save money)
    is inconsistent with that purpose.

[37]

The respondents disagree, arguing that the Divisional Court did not err
    in assessing the purpose of the ESA and in concluding that the regulation is
    not
ultra vires
as inconsistent with such purpose. They say that the
    regulation is not irrelevant, extraneous or completely unrelated to the
    purpose of the Act.

[38]

I turn now to briefly review the legal framework for
    judicial review of the regulation.

D.

Legal principles

[39]

The focus of judicial review of a regulation or other subordinate
    legislation is on its
vires 
that is to determine whether the
    regulation is authorized by the statute under which it is made. This involves
    an examination of any grant of authority that is explicit in the statute, as
    well as restrictions to that grant that are implicit from the purpose of the
    statute. In Brown and Evans,
Judicial Review of Administrative Action in
    Canada
, loose-leaf (July 2016) (Toronto: Thomson Reuters Canada Limited,
    2013, 2014, 2016) vol. 3, after noting that subordinate legislation can be
    either expressly or implicitly authorized (at para. 15.3210), the authors say
    (at para. 15:3261):

In other words, the grant of authority, in the context of
    determining the
vires
of delegated legislation, is examined pursuant
    to the doctrine of improper purposesOnce having ascertained [the purposes
    and objects of the enabling statute] the second step is to determine whether
    the grant of authority permits the particular delegated legislation. [Footnotes
    omitted.]

[40]

In
Ontario Federation of Anglers & Hunters v. Ontario (Ministry
    of Natural Resources)
(2002), 211 D.L.R. (4th) 741 (Ont. C.A.), this court
    explained, at para. 41: the judicial review of regulations, as opposed to
    administrative decisions, is usually restricted to the grounds that they are
    inconsistent with the purpose of the statute or that some condition precedent
    in the statute has not been observed.

[41]

An important recent authority on the scope of judicial review of
    regulations is the decision of the Supreme Court of Canada in
Katz Group
,
    which adopted the above statement from this court in
Ontario Federation of
    Anglers
.
Katz Group
made it clear that a challenge to the
vires
of subordinate legislation is limited to two grounds: that the legislation is
    inconsistent with the purpose of the parent statute or that a decision maker
    failed to comply with a statutory condition precedent: at para. 27. Generally
    speaking, Abella J. set out a number of principles applicable in a
vires
challenge that can be summarized as follows.

[42]

First, [a] successful challenge to the
vires
of regulations
    requires that they be shown to be inconsistent with the objective of the
    enabling statute or the scope of the statutory mandate. The court is to look
    at the terminology of the enabling provision, qualified by the overriding
    requirement that the regulation accord with the purposes and objects of the
    parent enactment read as a whole: at para. 24.

[43]

Second, regulations benefit from a presumption of validity. This means
    that the burden is on the challenger to demonstrate invalidity, and the court
    favours an interpretive approach that reconciles the regulation with its
    enabling statute so that, where possible, the regulation is construed in a
    manner which renders it
intra vires
: at para. 25.

[44]

Third, in interpreting both the challenged regulation and the enabling
    statute the courts should use a broad and purposive approach: at para. 26.

[45]

Fourth, neither the policy merits of the regulation nor the question of
    whether it will actually succeed at achieving the statutory objectives are
    relevant considerations: at paras. 27 and 28. In
Katz Group
,

the
    court considered arguments that the impugned regulations would not in fact
    achieve their objective (at para. 39) and were under-inclusive (at para. 40) to
    be irrelevant.

[46]

And, finally, striking down regulations as being inconsistent with a
    statutory purpose requires that they be irrelevant, extraneous or
    completely unrelated to the statutory purpose. [I]t would take an egregious
    case to warrant such action: at para. 28.

[47]

In
Katz Group
, at para. 24, the court adopted Lysyk J.s
    explanation in
Waddell v. Canada (Governor in Council)
(1983), 5
    D.L.R. (4th) 254 (B.C.S.C.) at p. 272: The power-conferring language must be
    taken to be qualified by the overriding requirement that the subordinate
    legislation accord with the purposes and objects of the parent enactment read
    as a whole. At p. 275 of that case, Lysyk J. further explained that:

[T]he delegate may not frustrate or evade the Act of Parliament
    or exercise his discretionary power arbitrarily or otherwise than in accordance
    with the purposes or objects of the enactment. The delegate must not only stay
    within the literal terms of the delegating provision but must respect, as well,
    restrictions upon his mandate that are implicit in the legislative scheme
    considered in its entirety.

[48]

The second ground of challenge to the
vires
of subordinate
    legislation is that the decision maker failed to comply with a statutory
    condition precedent. The court in
Katz Group
did not address the
    principles governing judicial review on this basis as no condition precedent
    was at issue in that case.

[49]

Some principles are clear: The failure to comply with a statutory
    condition precedent is a fatal jurisdictional flaw:
Thornes Hardware Ltd.
    v. The Queen
, [1983] 1 S.C.R. 106, at p. 111. The power to enact a
    regulation is legislative and not adjudicative. As such, while this is a
    statutory power under the
Judicial Review Procedure Act
, R.S.O.
    1990, c. J.1, it is not a statutory power of decision under that Act:
Apotex
    Inc. v. Ontario (Office of the Lieutenant Governor in Council)
, 2007 ONCA
    570, 229 O.A.C. 11, at para. 31. Where a regulation can only be made where a
    Minister believes or is satisfied the regulation is necessary, the
    statutory condition precedent requires only that the belief be present, and not
    that it be correct or reasonable:
McEldowney v. Forde
, [1969] 2 All
    E.R. 1039 (H.L. (Eng.)), at p. 1070;
Teal Cedar Products (1977) Ltd. v. R.
,
    [1989] 2 F.C. 158 (C.A.), at p. 170. Finally, the court may consider whether
    the required process was followed before a regulation is made, but not whether
    the decision to make the regulation was wise or reasonable:
Hanna v.
    Ontario (Attorney General)
, 2011 ONSC 609, 105 O.R. (3d) 111 (Div. Ct.),
    at para. 31.

[50]

What is less clear is the scope of permissible judicial review when the
    condition precedent involves, as here, an opinion as to the existence of
    certain facts to be reached by the Minister.

[51]

The appellants referred to a decision of the Federal Court of Appeal and
    two decisions of the Federal Court involving the federal
Species at Risk
    Act
, S.C. 2002, c. 29 (SARA):
Alberta Wilderness Association v.
    Canada (Attorney General)
, 2013 FCA 190, 362 D.L.R. (4th) 145;
Centre québécois
    du droit de lenvironnement c. Canada (Ministre de lEnvironnement)
, 2015
    FC 773, 98 Admin. L.R. (5th) 233; and
Athabasca Chipewyan First Nation v.
    Canada (Minister of the Environment)
, 2011 FC 962, 395 F.T.R. 48. In each
    case, the court concluded that the Minister of the Environments decision under
    s. 80(2) of SARA, whether to recommend that the Governor in Council issue an
    emergency order for the protection of a species, was reviewable for
    reasonableness, applying a
Dunsmuir
analysis (
Dunsmuir v. New
    Brunswick
, 2008 SCC 9, [2008] 1 S.C.R. 190). It is beyond the scope of
    these reasons to address the differences between the legislative schemes under
    the ESA and SARA (which requires Ministerial decisions to be made, among other
    things, before SAR are listed for protection, and in the preparation of
    recovery strategies). It is sufficient to say that these cases involved
    judicial review of decisions made within the framework of SARA, which the courts
    treated as reviewable administrative decisions. These cases did not involve the
    review of a regulation, as no emergency order had been made, and the decisions
    were not attacked on
vires
grounds.

[52]

The parties were unable to refer this court to any reported case
    involving the judicial review of a regulation where a statutory condition
    precedent, as here, requires an opinion to be formed as to the existence of
    certain facts.

[53]

The decision of the Federal Court of Appeal in
Canadian Council for
    Refugees v. Canada
, 2008 FCA 229, [2009] 3 F.C.R. 136, leave to appeal
    refused, [2008] S.C.C.A. No. 422, may provide some guidance. The case involved
    a regulation providing that Canada would send back to the United States
    (U.S.) any refugee entering the country from the U.S. at a land border point
    of entry. A condition precedent under the enabling statute was that the
    Governor in Council had designated the U.S. as a safe third country based on
    its compliance with certain international conventions. The applicants argued
    that the regulation was
ultra vires
because the U.S. did not actually
    meet the criteria for designation as a safe third country.

[54]

The Federal Court of Appeal overturned the decision of the Federal Court
    that had concluded, after assessing the evidence of the parties, that the
    regulation was
ultra vires
because the U.S. did not in fact meet the
    criteria to be designated as a safe third country. The Court of Appeal
    stated, at para. 56: An attack on the legality of subordinate legislation, on
    the ground that the conditions precedent prescribed by Parliament were not met
    at the time of the promulgation [is]  an attack on the impugned regulation
per
    se
and not on the decision to promulgate it.

[55]

The court noted that Parliament had specified four factors to be
    considered in determining whether a country could be designated as safe and
    that [o]nce it is accepted, as it must be in this case, that the [Governor in
    Council] has given due consideration to these four factors, and formed the
    opinion that the candidate country is compliant with the relevant
    [international conventions], there is nothing left to be reviewed judicially:
    at para. 78. As such, it was irrelevant whether the U.S. in fact complied with
    the international conventions, or was safe. What was relevant was that the
    Governor in Council considered the specified factors and, acting in good faith,
    designated the U.S. as safe: at para. 80.

[56]

This case suggests that, where a statutory condition precedent itself
    requires an opinion to be reached or a determination to be made, it is beyond
    the scope of judicial review to assess whether the determination was
    objectively correct or reasonable. At the same time, it is not sufficient that
    the decision-maker purported to make the determination. The determination must
    have been made in good faith and based on the factors specified in the enabling
    statute.

[57]

Whether this is characterized as a question of process (as argued by the
    respondents) or something else, the approach in
Canadian Council of
    Refugees
is consistent with the scope of review that was advocated by the
    appellants in this court. Although they characterized their challenge as one
    based on the correctness or reasonableness of the Ministers opinion, the
    appellants ultimately argued in substance that the Minister did not apply the
    factors specified in the legislation, and in particular that he did not
    consider the effect of the regulation on each affected SAR. The respondents,
    while asserting that the Ministers Determination was not reviewable for
    correctness or reasonableness, nevertheless agreed that it could be reviewed on
    this basis.

[58]

Where the parties differ is on whether the Explanatory Note (which is
    the evidence relied on by the respondents as to the fulfillment of the
    statutory condition precedent) supports the conclusion that the Minister did in
    fact consider the effect of the regulation on each SAR. The respondents
    acknowledged, and this court agrees, that the court is entitled to examine the
    Explanatory Note to determine whether the Minister asked and answered the right
    question.

E.

analysis

[59]

The appellants submit that: (1) the Divisional Court erred in failing to
    find the Minister did not consider the factor specified in the legislation as a
    condition precedent for the regulation; and (2) the Divisional Court erred in
    failing to conclude the regulation was inconsistent with the purposes and
    objects of the ESA.

[60]

On the first issue, I agree with the Divisional Court that the Minister
    properly considered the effect of the regulation on each affected SAR. The
    Divisional Court therefore did not err in concluding the Minister complied with
    the necessary statutory condition precedent to consider the impact of the
    regulation on each affected SAR in forming his opinion that the regulation was
    not likely to jeopardize the survival of, or to have any other significant
    adverse effect on, each species.

[61]

On the second issue, the Divisional Court did not err in concluding the
    regulation was not
ultra vires
as inconsistent with the purpose of the
    ESA.

[62]

I address each of the above issues in turn.

(1)

Issue One: Did the Divisional Court err in failing to find that there
    was non-compliance with a statutory condition precedent?

[63]

In the Divisional Court the appellants asserted that there was
    non-compliance with the statutory condition precedent under s. 57(1). They
    alleged that the Minister failed to consider the impact of the regulation on
    each individual affected SAR when he formed his opinion that the regulation was
    not likely to jeopardize the survival of the species to which the regulation
    would apply in Ontario and would have no other significant adverse effect on
    the species.

[64]

The Divisional Court concluded, at paras. 35-36, that the Minister need
    not examine the impact of the regulation on individual SAR separately or
    independently of the others, and that it was sufficient that the Minister was
    satisfied that there was a program, approach or other condition that, in the
    opinion of the Minister, demonstrated there would be no jeopardy to the
    survival of or other significant adverse effects on any of the SAR.

[65]

The Divisional Court went on to state that the question was whether the
    record demonstrated that the required steps were taken, and, referring to how
    the appellants had stepped back from challenging the reasonableness or
    correctness of the Ministers opinion, stated that it is not for this court to
    examine and determine whether the opinion is correct or reasonable (at para.
    37). This comment may simply reflect the narrowed position taken by the
    appellants and, as I have already stated, it is unnecessary in this appeal to
    attempt to define the outer limits of the reviewability of a Ministers opinion
    under s. 57(1).

[66]

The appellants say that, under s. 57(1), the Minister must assess
    whether a proposed regulation will likely jeopardize the survival of, or have
    another significant adverse effect on,
each
individual SAR to which it
    applies. They say that the Divisional Court erred in accepting the Ministers
    Determination that was based on the effect of the regulation on only a few
    SAR or all SAR collectively.

[67]

The appellants say that they asked for, and were refused, proof from the
    Minister that the effect of the regulation on each individual species was
    considered and analyzed with expert scientific input. Without such proof, they
    say there is no way for the court to evaluate whether the Minister asked and
    answered the right question.

[68]

The respondents say that the Explanatory Note demonstrates that the
    effect on each individual species was considered. The respondents agree that
    s. 57(1) requires the Minister to assess each species affected by the
    regulation (in this case all SAR). They say that they were justified in
    refusing to produce any further evidence of the how the MNR and the Minister
    satisfied the condition, and they rely on the Explanatory Note. In fact, in
    argument counsel asserted that the determination of whether the statutory
    condition was met stands or falls on the Explanatory Note.

[69]

I agree with the respondents that whether the Minister asked and
    answered the right question  whether he considered the effect of the proposed
    regulation on each SAR and not just on some species or SAR as a group  can
    be evaluated by looking at the Explanatory Note. The Explanatory Note provides
    the basis for the opinion that the effect of the proposed regulation is not
    likely to jeopardize the survival of the affected endangered or threatened
    species in Ontario or to have any other significant adverse effects on these
    species at risk. I conclude as such for the following reasons.

[70]

First, the fact that specific SAR were excluded from several exemptions
    indicates that the risk to individual species was considered. For example,
    seven specific species (four reptiles, two birds and one plant species) are
    excluded from the Aggregate Operations exemption as high risk species.
    According to the Explanatory Note, the exclusion of specific SAR was due to an
    identified higher risk to the species at risk as a result of potential activity
    impacts, or where impacts are too complex to manage using standardized rules.
    The appellants say that the exclusion of certain species from the exemption is
    unexplained and arbitrary. To the contrary, the Explanatory Note identifies the
    specific criteria applied to the decision to exclude particular SAR from the
    different exemptions. The Explanatory Note states that [s]pecific species were
    excluded from provisions in the regulation so that the activities eligible for
    those provisions could not affect species at risk that are at greater risk of
    being negatively affected from the proposed regulation and that [a]ll
    endangered and threatened species on the Species at Risk [list] were considered
    in this assessment.

[71]

In some cases, the Explanatory Note provides a more detailed explanation
    for the exclusion of particular species in the discussion of the specific
    exemption. For example, with respect to the Drainage exemption, the Explanatory
    Note outlines the risks from such works to aquatic species, reptiles and
    amphibians and identifies ten specific SAR that are excluded from the exemption
    as higher risk species. The exclusion of particular SAR from specific
    exemptions is consistent with a consideration of each affected species.

[72]

Second, the Explanatory Note describes how the exemptions and mitigation
    conditions were developed with teams of staff, including Species at Risk Branch
    staff, biologists and taxa specialists, [t]o ensure the proposals were based
    on the best available scientific information and to provide taxa-based advice
    on species and the likely effects of the proposals. This is inconsistent with
    the appellants contention that the regulation was made without an
    understanding of the different threats to individual species and their specific
    needs.

[73]

Third, the limits on the activities that are covered by each exemption,
    referred to in the Explanatory Note as scoping, reflect the consideration of
    risks to individual SAR arising from the various activities. The Explanatory
    Note says that, as a result of an assessment of risk for each proposal,
    several high risk activities have been excluded to further reduce the risk of
    significant adverse effects on affected species and explains how each of the
    activity-based exemptions was scoped to exclude such high-risk activities.

[74]

I note here that the regulation does not, as the appellants argue,
    provide for [m]ost major industrial activities[to be] presumptively exempt.
    Typically, the exemptions applicable to industrial activities apply to the
    operation of approved facilities, and not the construction of a new facility,
    which will continue to require a permit under the ESA. As the Explanatory Note
    states, an exemption may only apply to certain defined activities or eligible
    groups or may be time-limited narrowing the potential impacts on species at
    risk to levels that can be managed through standardized regulatory conditions.

[75]

Fourth, each exemption contains conditions that require measures to be
    taken to minimize the effects on individual affected SAR. The Explanatory Note
    says:

MNR has developed a standard suite of conditions intended to
    ensure the regulation provisions are not likely to result in jeopardizing the
    survival of, or have any other significant adverse effect on a species at risk
    in Ontario by imposing requirements that will avoid or reduce the adverse
    effects of the activity on species at risk and their habitats. These conditions
    will be applied as appropriate to individual proposals in accordance with the
    level of risk to the species.

[76]

The appellants assert that the Minister relied on standardized
    conditions rather than species-specific conditions and therefore conducted a
    blanket assessment of the regulations impacts on species overall without
    assessing each individual species affected. This ignores the fact that the
    conditions themselves require species-specific identification, mitigation
    measures, monitoring, modifications and reporting.

[77]

The Explanatory Note explains the conditions in relation to each
    exemption. Typically, when the activity is registered, all SAR likely to be
    affected must be identified. Further, the Explanatory Note explains that, where
    a mitigation plan is required, it must contain details on how the proponent
    will mitigate the impacts on each SAR identified as well as describe each area
    to be affected that is used by or is the habitat of a SAR that has been
    identified. The regulation provides that a mitigation plan must be prepared and
    updated:

by one or more persons with expertise in relation to every
    species that is the subject of the plan, using the best available information
    on steps that may help minimize or avoid adverse effects on the species, which
    includes consideration of information obtained from the Ministry, aboriginal
    traditional knowledge and community knowledge if it is reasonably available.

[78]

Reasonable steps to minimize adverse effects must be taken for each
    specific SAR that will be affected and its habitat. Further, the exemptions
    contain certain mandatory requirements, which in some cases single out specific
    species or their habitats. For example, a number of exemptions limit or
    prohibit activities: by setting requirements to minimize adverse effects during
    hibernation and reproduction, as in the Drainage exemption which also deals
    specifically with water levels to protect turtle species during hibernation; by
    excluding SAR from areas of activity, as in the Aggregate Operations exemption;
    and by mandating measures to deal with specific species, as in the Early
    Mineral Exploration exemption, which contains mandatory conditions addressing
    woodland caribou.

[79]

I disagree therefore with the appellants contention that a standard suite
    of conditions suggests a blanket assessment of risk to all species and that the
    Minister simply relied on the existence of conditions in forming his opinion.
    As the conditions for each exemption are responsive to individual species
    needs, this informed the Ministers opinion that the regulation would not
    jeopardize the survival of or have any other significant adverse effect on
each
affected species.

[80]

Finally, the plain wording of the Explanatory Note is consistent with
    the consideration of the effect of the regulation on each SAR and not, as the
    appellants assert, just some or a few SAR, or SAR collectively. The
    Explanatory Note recites that s. 57 requires the Minister to consider the
    effect of a proposed regulation under consideration in the Ministry on
    endangered or threatened species
that would be affected
 and speaks of
    the consultation and other steps required [i]f the Minister does form the
    opinion that the proposed regulation is likely to jeopardize the survival of
the
    species
in Ontario or to have a significant adverse effect on
a
    species
 (emphasis added). The Explanatory Note concludes that the effect
    of the proposed regulation is not likely to jeopardize the survival or have any
    other significant adverse effects on the affected endangered or threatened
    species in Ontario.

[81]

I therefore conclude that the Explanatory Note provides the evidence
    that the Minister considered the effect of the regulation on the survival of
    each SAR and that therefore the statutory condition precedent was met. The
    opinion on which the Minister based his decision reflects that risk assessments
    were undertaken for the various activities to be exempted, taking into
    consideration the effects of those activities on individual SAR. I agree with
    the conclusion of the Divisional Court that the statutory condition precedent
    was fulfilled and I would reject the narrow challenge advanced by the
    appellants on this issue.

(2)

Issue Two: Did the Divisional Court err in failing to find that the
    regulation was
ultra vires
as inconsistent with the purpose of the
    ESA?

[82]

The appellants second challenge to the
vires
of the regulation
    is that it does not accord with the purpose of the parent legislation, the ESA.

[83]

The Divisional Court dealt with the question of consistency with legislative
    purpose at paras. 47-49, 51 and 53. The court held that the ESA sets out to
    protect biological diversity, while not forgetting societys concern for
    social, economic and cultural considerations. The Divisional Court found that
    [t]his suggests something more balanced than the reliance on protection and
    restoration of species at risk as the singular purpose behind the
ESA
.
    The impugned regulation is directed to balancing the protection and
    restoration of Species at Risk with the economics of the industries required to
    operate under the auspices of the
ESA
 and [t]he economic
    considerations brought to bear on the making of [the regulation] are not a
    peripheral purpose. They are a consideration which, pursuant to the
ESA
,
    is to be part of the efforts undertaken in acting to protect and restore
    species at risk.

[84]

Here, the appellants say that the Divisional Court did not apply a
    proper
Katz Group
analysis. First, the appellants argue that the
    Divisional Court erred in concluding economic interests are at the core of the
    ESA, and that the Acts purpose includes the protection of social and economic
    interests. Second, the appellants say that, to the extent that the ESAs
    overarching purpose is the protection and preservation of SAR, the regulation
    is
ultra vires
because it does not advance this purpose. The
    regulation seeks to balance the protection and recovery of SAR with a host of
    social and economic interests. The appellants also submit that any regulation
    that is not for the net or overall benefit of SAR is
ultra vires.


[85]

The respondents contend that the Divisional Court did not err in
    assessing the purpose of the ESA, which they say reflects a nuanced approach
    that places the protection and recovery of SAR as a central concern to be
    balanced with appropriate social, economic, health and cultural
    considerations. The respondents say that the court must examine the scheme of
    the Act, as well as the specific regulation-conferring power. As
Katz Group
instructs, striking down regulations as being inconsistent with a statutory
    purpose requires that they be irrelevant, extraneous or completely
    unrelated to the statutory purpose (at para. 28).

[86]

I would not give effect to this ground of appeal. I agree with the
    conclusion of the Divisional Court that the regulation is not
ultra vires
as inconsistent with the purpose of the ESA.

[87]

As articulated in
Katz Group
, the court favours an interpretive
    approach that reconciles an impugned regulation with its enabling statute: at
    para. 25. As I will explain, the Divisional Court was right to look at the
    legislation as a whole in determining the purpose of the ESA. The court was
    entitled to go beyond the purpose statement in s. 1 of the Act to examine the
    approach of the legislation and the extent to which the legislature had regard
    for social, economic and cultural factors. The court was correct to point to
    the specific statutory provision of s. 57 as the regulation-making authority.
    Finally, the court did not err in concluding that the impugned regulation,
    based in part on social and economic concerns, is not inconsistent with the
    purposes and objects of the ESA.

[88]

The foundational question is whether the regulation is
ultra vires
such that it is inconsistent with the purpose of the Act. This inquiry
    necessitates an understanding of the express regulation-making authority in the
    context of the enabling statute as a whole and the statutory scheme the
    legislature adopted to achieve that purpose. As
Katz Group
instructs,
    the court is to look at the terminology of the enabling provision, qualified by
    the overriding requirement that the regulation accord with the purposes and
    objects of the parent enactment read as a whole. The question is whether the
    regulations purpose is irrelevant, extraneous or completely unrelated to
    that of the parent statute: at paras. 24 and 28.

[89]

The appellants assert that the purpose of the ESA is to protect SAR and
    their habitat. This purpose is clearly set out in s. 1 of the Act and, unlike
    certain other statutes administered by the MNR,
[3]
the ESA is not a resource-management statute. I agree with the appellants that
    the fundamental purpose of the ESA, its legislative goal or aim, is to protect
    SAR, and is not the promotion of economic and social interests.

[90]

The statutory purpose branch of the
vires
analysis, however,
    does not focus only on the legislative aim, goal or objective of the statute,
    but requires an examination of the scheme the legislature adopted to achieve
    that goal. Purpose here means the perspective within which a statute is
    intended to operate and the policy and objects of the Actdetermined by
    construing the Act as a whole:
Re Doctors Hospital and Minister of Health
(1976), 12 O.R. (2d) 164 (Div. Ct.) at p. 175, citing
Roncarelli v.
    Duplessis
, [1959] S.C.R. 121 at p. 140 and
Padfield v. Minister of
    Agriculture, Fisheries and Food
, [1968] A.C. 997 (H.L. (Eng.)) at p. 1030.
    Determining the purposes and objects of an Act in the context of a
vires
review therefore entails an examination of the scheme or approach that is adopted
    in order to achieve the legislative goal.

[91]

While the ESA is directed toward the protection of SAR, the protection
    afforded by the Act to individual species members and their habitats is not
    absolute. The scheme or system of the Act is to provide a presumption of
    protection with tools to address, among other things, social and economic
    conditions. The tools (in the form of the permitting, agreement and regulation-making
    provisions) have specific criteria and conditions for their operation. The
    statute recognizes that the protection of SAR takes place in the context of
    human activities. The Act therefore promotes its objects of protecting SAR and
    their habitats through a scheme that necessarily has regard to these
    activities.

[92]

The preamble to the Act speaks of the contributions of biological
    diversity as an important part of sustainable social and economic
    development. It refers to the people of Ontario doing their part in
    protecting species that are at risk, with appropriate regard to social, economic
    and cultural considerations. The legislation proceeds on the presumption of
    the protection of SAR, which includes the broad prohibitions contained in ss.
    9(1) and 10(1). The Act provides for exceptions however to these prohibitions
    through permits, stewardship agreements and other instruments. Importantly, s.
    55(1)(b) explicitly provides for regulated exceptions to the general
    prohibitions under ss. 9(1) and 10(1). While the overall objective or
    motivation of the Act is to protect and preserve SAR, the statutory scheme has
    regard for the social and economic context in which this protection and
    preservation operate.

[93]

The appellants contend that the regulation is
ultra vires
because many of the industrial activity exemptions do not require a net benefit
    to SAR. The appellants assert that, since the purpose of the ESA is the protection
    of SAR, only regulations exempting activities that are for the purposes of
    recovery and protection of SAR or that would achieve an overall benefit to SAR (such
    as the exemptions for protection and recovery activities (s. 23.17), butternut
    (s. 23.7), aquatic species (s. 23.4) and bobolink, eastern meadowlark (s.
    23.6)) can be made. In this regard, they say that the exemptions for species
    protection, recovery and overall benefit may be consistent with the ESA, but
    the other exemptions are not.

[94]

As I have explained, legislative purpose for a
vires
analysis
    entails consideration of both the objective and the scheme of the Act. In other
    words, the purpose is the protection of SAR, but using the scheme as set out in
    the Act. The protection of SAR and their habitat in ss. 9(1) and 10(1) is
    subject to exceptions. The ESA provides for a number of different types of
    permits: some involve the protection or recovery of SAR (s. 17(2)(b)), others
    can be issued when there is an overall benefit to SAR (s. 17(2)(c)), while
    still others can be issued (with Ministerial approval) where there is a
    significant social or economic benefit to Ontario (s. 17(2)(d)).

[95]

There is nothing in the statute, or for that matter the specific
    regulation-making authority, to say that exemption regulations must be made
    exclusively for activities that are for the preservation and protection of SAR.
    Section 55(1)(b) provides for regulations prescribing exemptions from subsection
    9(1) or 10(1), subject to any conditions or restrictions prescribed by the
    regulations. When such a regulation is made, the statutory condition precedent
    in s. 57 directs the focus to whether the regulation will jeopardize the
    survival of a species or have any other significant adverse effect on the
    species. In fact, the regulation-making authority contemplates exemptions for
    activities whose main purposes are not protection of SAR. There is merit to the
    respondents submission that the statutory condition precedent in s. 57 ensures
    that any regulation made will in fact be consistent with the Act. The scope of
    the regulation-making power is informed by the Act as a whole, but defined with
    precision by that section.

[96]

The appellants say that the regulations purpose is to save the
    government and industry time and money. While modernization of approvals
    precipitated the regulation, and this may well result in or be prompted by a
    desire to save the government and proponents money, the motive behind the
    regulation is not relevant and is beyond the scope of a
vires
review:
Thornes
    Hardware
, at p. 112. The question is whether the regulation is consistent
    with the ESA in terms of approach and scheme.

[97]

In this regard, I note that the regulation operates under a similar
    approach as the ESA. It imposes limitations and conditions on proponents
    seeking to rely on exemptions. The limitations and conditions serve to avoid or
    minimize adverse effects on SAR, and in some cases, provide benefits to SAR.

[98]

The issue is not whether the Act and regulation have identical purposes
    or objectives, but as
Katz Group
directs, whether the regulation is
    irrelevant, extraneous or completely unrelated to the legislative purpose.
    O. Reg. 176/13 was promulgated under the specific statutory authority to make
    regulations prescribing exemptions from ss. 9(1) and 10(1) of the Act. The
    statutory condition precedent requires an assessment by the Minister of whether
    the regulation would jeopardize the survival of or have any other significant
    adverse effect on any SAR. While the motive for the regulation may well have
    been a concern for administrative efficiency and cost savings, the limitations,
    conditions, exceptions and scoping of the exemptions contained in the regulation
    are directed toward the protection of SAR. The regulation is therefore not
    irrelevant, extraneous or completely unrelated to the purpose of the ESA
    and its scheme.

[99]

I conclude that the Divisional Court did not err in finding that the
    regulation is both expressly authorized by s. 57 of the ESA, and consistent
    with the purposes and objects of the Act. I would therefore dismiss this ground
    of appeal.

F.

Disposition

[100]

For these
    reasons I conclude that O. Reg. 176/13 is
intra vires
and I would
    dismiss the appeal. As agreed between the parties, I would award no costs of
    the appeal.

Released: H.S.L. October 11, 2016

K. van Rensburg
    J.A.

I agree R.J. Sharpe
    J.A.

I agree H.S. LaForme
    J.A.





[1]
No registration is required for two exemptions: Forest Operations
    and Commercial Cultivation of Vascular Plants. As the Explanatory Note
    indicates, the Forest Operations exemption pertains only to forest operations
    previously approved under forest management plans under the
Crown Forest
    Sustainability Act, 1994
, S.O. 1994, c. 25. Such activities are exempt from
    the registration requirement as these plans have previously been approved. The Commercial
    Cultivation of Vascular Plants exemption does not require registration as it
    has been determined the new regulatory scheme will not significantly alter the
    risks to these species.



[2]

No
    species-specific mitigation plan is required for certain exemptions. For
    example, the Explanatory Note explains that: under the Forest Operations
    exemption, the consideration of SAR is currently a component of the forest
    management planning scheme under the
Crown Forest Sustainability Act
;
    under the Incidental Trapping exemption, no mitigation plan is required due to
    licensing requirements under the
Fish and Wildlife Conservation Act, 1997
,
    S.O. 1997, c. 41 and the rarity of incidental trapping; Possession for
    Scientific or Educational Purposes is also excluded from the mitigation plan
    requirement due to the limited risk involved in this activity.



[3]
It is fair, as asserted by the appellants, to characterize the
Ontario
    Water Resources Act
, R.S.O. 1990, c. O.40, the
Lakes and Rivers
    Improvement Act
, R.S.O. 1990, c. L.3, the
Aggregate Resources Act
,
    R.S.O. 1990, c. A.8, the
Mining Act
, R.S.O. 1990, c. M.14 and the
Crown
    Forest Sustainability Act
as aimed at balancing the economic use of
    natural resourceswith their conservation.


